Oo Oo HID Oo FP WO NH

BD Bb HN HD HK HD LK HO HNO KH KH RR FP RFP FP Ferrer RE
oN NO MH BP WH BH KF CO OO OA nN DBD AH FP WO NH KF OS

Case 2:20-cr-00098-JCM-NJK Document 23 Filed 10/30/20 Page 1 of 4

 

 

——. FILED ~——— RECEIVED
——— ENTERED ——— SERVED ON
COUNSEL/PARTIES OF RECORD

  

OCT 25 7909

 

pe
CLERK US DISTRICT COU
DISTRICT OF NEVADA u

 

 

DEPUTY

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:20-CR-098-JCM-NJK.
Plaintiff, Preliminary Order of Forfeiture
V.
ASHLEY HARTSFIELD,

Defendant.

 

 

 

This Court finds Ashley Hartsfield pled guilty to Count One of a One-Count
Criminal Indictment charging her with prohibited person in possession of a firearm in
violation of 18 U.S.C. § 922(g)(9). Criminal Indictment, ECF No. 5; Change of Plea, ECF
No. __; Plea Agreement, ECF No. __.

This Court finds Ashley Hartsfield agreed to the forfeiture of the property set forth in
the Plea Agreement and the Forfeiture Allegation of the Criminal Indictment. Criminal
Indictment, ECF No. 5; Change of Plea, ECF No. __; Plea Agreement, ECF No. __.

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
States of America has shown the requisite nexus between property set forth in the Plea
Agreement and the Forfeiture Allegation of the Criminal Indictment and the offense to
which Ashley Hartsfield pled guilty.

The following property is any firearm or ammunition involved in or used in any
knowing violation of 18 U.S.C. § 922(g)(9), and is subject to forfeiture pursuant to 18 U.S.C.
§ 924(d)(1) with 28 U.S.C. § 2461(c):

1. Glock Model 23 ~ .40 caliber handgun bearing serial number RBH301; and;

2. any and all compatible ammunition.

 

 
oo Oo oN DO OO PP WH NH

dS bh SB NH WH NH KH KH HN KH KH KR FSF KF KF FEF ee
on OO ON UDR UlBhULUhDNDlUmreElUCCOUlUlUlClCCOCOClMWOUNY OOOO DN

 

 

Case 2:20-cr-00098-JCM-NJK Document 23 Filed 10/30/20 Page 2 of 4

(all of which constitutes property).

This Court finds that on the government’s motion, the court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and
32.2(b)(2)(C).

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to the possession of the United States of America.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED ail possessory
rights, ownership rights, and all rights, titles, and interests of Ashley Hartsfield in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by the United States of America until further order of the Court.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet
government forfeiture website, www.forfeiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,
the government may instead serve every person reasonably identified as a potential claimant
in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.
Rule G(4)(a)(@(A).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
2

 
oo mon non A FP WD NH eK

hb bw Bb KH KH HO NHN HK HN KEK Ke Re Re Se SE SEO Ell el
[ove Ee EE © EEL ©) DT SE OC EE > EE = com> © oo ES EE © >» ©) «>

 

 

Case 2:20-cr-00098-JCM-NJK Document 23 Filed 10/30/20 Page 3 of 4

right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www.forfeiture.gov.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States
Attorney’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

James A. Blum

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record.

DATED Od 70, 2020.

 

 

. MAHAN
UNITED STATES DISTRICT JUDGE

 
oo On Dn A FP WH NY

BR bd BP KH HO KH KO BH NO KH =| S| FSF EF Re Ee Re lh
oo KN ONO UO BR B&D BH KH TD O CO HN BD A fF WO NH KF OS

 

 

Case 2:20-cr-00098-JCM-NJK Document 23 Filed 10/30/20 Page 4 of 4

CERTIFICATE OF SERVICE
A copy of the foregoing was served upon counsel of record via Electronic Filing on

September 25, 2020.

/s/ Heidi L. Skillin
HEIDI L. SKILLIN
FSA Contractor Paralegal

 

 
